UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7874



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE ODELL STANLEY, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-97-45-F, CA-00-58-7-F)


Submitted:   February 6, 2003          Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Odell Stanley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Odell Stanley, Jr., a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motion

filed under 28 U.S.C. § 2255 (2000) and his motion to reconsider.

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).         As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the movant can

demonstrate   both   “(1)    ‘that   jurists   of   reason   would   find   it

debatable whether the [motion] states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).          We have reviewed the record and

conclude for the reasons stated by the district court that Stanley

has not satisfied either standard.        See United States v. Stanley,

Nos. CR-97-45-F; CA-00-58-7-F (E.D.N.C. filed June 12, 2002 &

entered June 13, 2002; filed Aug. 7, 2002 & entered Aug. 9, 2002).

Accordingly, we deny a certificate of appealability and dismiss the


                                      2
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3